Citation Nr: 1213884	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  11-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1943 to September 1945, and who died in March 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the appellant was granted a 60-day abeyance period for submission of additional evidence.  Additional evidence (consisting of argument in support of her claim, VA and private treatment records, internet research results, and portions of decisions of the United States Court of Appeals for Veterans Claims (Court)) was received in March 2012 with a waiver of initial RO consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the appellant is of advanced age; however,  a review of the record found that further development is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.

The Veteran died in March 2009.  His death certificate lists the cause of death as pneumonia.  However, a March 2009 statement from A. R., M.D., the Veteran's physician at Seacrest Village, states that "the primary cause of death was due to pneumonia; with a secondary cause of death due to complications related to Artherosclerotic Heart Disease."  A May 2009 statement from R. M. L., M.D., states the Veteran required split-thickness skin grafting and he "had poor healing of the site due to atherosclerotic cardiovascular disease and local chronic venous insufficiency."  Dr. R. M. L also stated that the Veteran's "venous stasis issues may have been related to previous shrapnel wounds of his legs" and "his venous insufficiency may have been caused or worsened by his previous war wounds."  

At the time of the Veteran's death his service connected disabilities included:  residuals of left lower extremity cold injury, rated 30 percent; residuals of right lower extermity cold injury, rated 30 percent; pes planus, rated 10 percent; and Muscle Group XI wound, below the left knee, rated 10 percent.  A total rating (based on individual unemployability) had been in effect from November 12, 2008 (approximately four months).  

The appellant alleges that the Veteran was unable to overcome his death causing pneumonia because, "[w]ith an already weakened and depleted immune system stemming from the debilitating effects of his service connected disabilities (and residual disabilities of cold injury such as cellulitis etc.), this Veteran had little or no chance of resisting, fighting off or overcoming the terminal effect of Pneumonia."  (See March 15, 2012 statement and other written communications and hearing testimony).

In August 2009, a VA physician reviewed the Veteran's claims file, noted his service-connected cold and shrapnel injuries and pes planus, and opined that "there is no pathophysiologic relationship between the development of pneumonia and the service connected conditions."  The examiner explained that "the Veteran was quite elderly and infirmed and succumbed to natural causes.  Therefore it is unlikely in any fashion, that the Veteran's service connected illnesses resulted in the Veteran['s] demise."  This opinion is inadequate for rating purposes because it appears to only address whether the Veteran's service-connected disabilities were the principal cause of his death and failed to specifically consider whether his service-connected disabilities were contributory causes of his death.  Hence, another medical opinion is necessary.

The review of the record also found that the Veteran received VA and private treatment prior to his death.  Specifically, he was treated by A. R., M.D., at Sea Crest Village (nursing home), R. M. L., M.D. at both the physician's office and Cape Regional Medical Center, and A. O., M.D. at Shore Atlantic Geriatrics as well as during his 2008 hospitalization and subsequent stay in the nursing home.  Treatment records from Sea Crest Village and Cape Regional Medical Center have been obtained; however, records from A. O., M.D. at Shore Atlantic Geriatrics and records of office visits with R. M. L., M.D. are not associated with the claims folder, may contain pertinent information, and must be sought.

Finally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper Veterans Claims Assistance Act of 2000 (VCAA) notice in a claim for dependency and indemnity compensation (DIC) must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

An April 2009 letter advised the appellant of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  It explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, the evidence she was responsible for providing, and advised her to submit any evidence or provide any information she had regarding her claim.  It also advised her that, during the Veteran's lifetime, service connection was not considered for pneumonia and instructed the appellant to "submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death."  Such a statement does not, however, comport with the requirements outlined by the Court in Hupp; specifically, the Veteran's previously service-connected conditions were not identified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must send the appellant a letter providing her the notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically identifying the Veteran's service connected disabilities and providing an explanation of the evidence and information required to substantiate a DIC claim based on such disabilities, as well as an explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected.  The appellant should have opportunity to respond.

2.  The RO should ask the appellant to provide any releases necessary for VA to secure records of the Veteran's treatment and/or evaluation from A. O., M.D. at Shore Atlantic Geriatrics and R. M. L., M.D.  The RO must obtain complete clinical records from these providers.  The appellant should be notified if any records sought are not received (and advised that ultimately it is her responsibility to ensure that private records are received).

3.  The RO should then arrange for the Veteran's claims file to be forwarded to an appropriate physician for review and a medical advisory opinion as to whether the Veteran's service connected disabilities, at least as likely as not (i.e., a 50 percent or better probability), caused or contributed to cause or hastened his death.  The opinion should specifically address the theory of entitlement proposed by the appellant, i.e., that the Veteran was unable to overcome his death causing pneumonia because his service connected disabilities had weakened and depleted his immune system (thus contributing to his death).  If the opinion is negative, the consulting physician should further opine whether any cause of the Veteran's death (primary, underlying, or contributory) was somehow otherwise related to his service.  The consulting physician must explain the rationale for all opinions given.

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

